DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 8-9, 11-12, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulard (US PGPub 20150333248) in view of Gibb et al. (US Patent 10581398), all references of record.
As per claim 1:
Moulard discloses in Fig. 3 & related Fig. 2:

a substrate (carrier substrate CS); 
a first resonator structure (second resonator BAWR2) over a first portion of the substrate, the first resonator structure including 
a first layer (first piezoelectric material PM1) on a first bottom contact (bottom electrode BE), 
the first layer having a first thickness,
wherein the first bottom contact extends along and is in contact with a vertical sidewall of the first layer (Fig. 3 discloses a lower portion of PM1 that is adjacent to the bottom electrode in a side direction (to the left in Fig. 3), such that PM1 features a vertical sidewall in contact with the bottom electrode, whereas the resonators of Fig. 3 are 3-dimensional structures, such that the bottom electrode extends along the lower portion), and 
a first top contact (top electrode TE) on the first layer; 
and a second resonator structure (first resonator BAWR1) over a second portion of the substrate, the second resonator structure including 
a second layer (first and second piezoelectric materials PM1 and PM2) on a second bottom contact (bottom electrode BE), 
the second layer having a second thickness that is thicker than the first thickness of the first layer (total height of PM1 and PM2 > PM1), and 
a second top contact (top electrode TE) on the second layer; 

wherein a top surface of the first layer facing the first top contact is not coplanar with a top surface of the second layer facing the second top contact (due to added height of PM2), and 
wherein the first layer and the second layer comprise a group III-V piezoelectric semiconductor material (para [0021]).
	Moulard does not disclose:
the first layer and the second layer comprise a group III-V single crystal piezoelectric semiconductor material, and 
the first and second bottom contacts and the first and second top contacts each comprise metal.
	Gibb et al. discloses in Fig. 1A:
A bulk acoustic resonator comprising bottom and top contacts (topside metal electrode 130 and backside metal electrode 131) comprising metal, and that a piezoelectric material of the acoustic resonator may comprise single crystal Aluminum nitride (col. 13 lines 45-55) or Single crystal Scandium-doped Aluminum Nitride (col. 14 lines 25-43).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use metal for the generic material electrodes of Moulard as a specific art-recognized electrode material used for electrodes in acoustic resonators as taught by Gibb et al. that provides the benefit of electrical conductivity, as is well-understood in the art.


	As per claims 2 & 12:
	Moulard discloses in Fig. 3:
the group III-V single crystal piezoelectric semiconductor material includes nitrogen and at least one of aluminum and scandium (para [0021]).

	As per claim 8:
	Moulard does not disclose:
the first bottom contact and the second bottom contact comprise a same metal.
	Gibb et al. discloses:
The electrodes may be made out of Molybdenum (col. 7 lines 8-23 & col. 9 lines 24-46).
	As a consequence of the combination of claim 1, the first bottom contact and the second bottom contact comprise a same metal (molybdenum).
	
	As per claim 9:

the first bottom contact and the second bottom contact comprise at least one of Tungsten (W) and Molybdenum (Mo).
Gibb et al. discloses:
The electrodes may be made out of Molybdenum (col. 7 lines 8-23 & col. 9 lines 24-46).
	As a consequence of the combination of claim 1, the first bottom contact and the second bottom contact comprise at least one of Tungsten (W) and Molybdenum (Mo).

As per claim 11:
Moulard discloses in Figs. 2 & 3:
An integrated circuit (first and second BAW resonator on a carrier chip, para [0010] comprising: 
a substrate (carrier substrate CS); 
a first resonator structure (second resonator BAWR2) over a first portion of the substrate, the first resonator structure including 
a first layer (first piezoelectric material PM1) on a first bottom contact (bottom electrode BE), 
the first layer having a first thickness, and 
a first top contact (top electrode TE) on the first layer, wherein the first bottom contact extends along and is in contact with a vertical sidewall of the first layer (Fig. 3 discloses a lower portion of PM1 that is adjacent to the bottom electrode in a side direction (to the left in Fig. 3), such that 
and a second resonator structure (first resonator BAWR1) over a second portion of the substrate, the second resonator structure including 
a second layer (first and second piezoelectric materials PM1 and PM2) on a second bottom contact (bottom electrode BE), 
the second layer having a second thickness that is thicker than the first thickness of the first layer (total height of PM1 and PM2 > PM1), and 
a second top contact (top electrode TE) on the second layer; 
wherein a first section of the first bottom contact is in contact with a bottom surface of the first layer (top surface of bottom electrode in Fig. 3 is in contact with the wide bottom surface of PM1 in BAWR2), and a second section of the first bottom contact is in contact with a side surface of the first layer (left end of BE is in contact with a side surface of PM1 that protrudes down to the acoustic mirror AM); and 
wherein the first layer and the second layer comprise a group III-V piezoelectric semiconductor material (para [0021]).
	Moulard does not disclose:
the first layer and the second layer comprise a group III-V single crystal piezoelectric semiconductor material.
	Gibb et al. discloses in Fig. 1A:

	At the time of filing, it would have been obvious to one of ordinary skill in the art 
to replace the piezoelectric materials of Moulard with single crystal versions of the piezoelectric materials of Moulard, which may be grown epitaxially as taught by Gibb et al. (abstract), that are art-recognized alternative/equivalent piezoelectric materials and provide the further benefit of adjusting and improving the properties of the piezoelectric layer for specific applications as taught by Gibb et al. (abstract)

As per claim 17:
	Moulard discloses in Figs. 2 & 3:
that the first layer and the second layer are separated by one or more insulating materials (the first and second layer are separated by a space, that would comprise air as the chip is not subjected to a vacuum, and further the carrier substrate CS provides separation of the first and second layer).
	In an alternative interpretation,
	Moulard is silent regarding the first layer and the second layer are separated by one or more insulating materials.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use one or more insulating materials to produce the carrier substrate to provide the .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Moulard (US PGPub 20150333248) in view of Gibb et al. (US Patent 10581398) as applied to claim 1 above, and further in view of Shealy (US PGPub 20160065172), all references of record.
The resultant combination discloses the integrated circuit of claim 1, as rejected above.
	As per claim 3:
	The resultant combination discloses in Moulard discloses in Fig. 3:
The group III-V single crystal piezoelectric semiconductor material includes nitrogen and aluminum (para [0021]), and the second layer is part of a multilayer structure that includes a first Aluminum Nitride (AIN) layer (PM1) and a second AIN layer (PM2) on the first AIN layer, the second AlN layer being distinct from the first AlN layer (para [0021]).
	The resultant combination does not disclose:
The group III-V single crystal piezoelectric semiconductor material includes nitrogen and aluminum, and the first layer and the second layer each are part of a multilayer structure that includes a first Aluminum Nitride (AIN) layer and a second AIN layer on the first AIN layer, the second AlN layer being distinct from the first AlN layer.

The formation of a single crystal AlN layer via the formation of a thin layer of AlN as a strain relieved AlN membrane, with an additional thick single crystal layer formed thereon (para [0008]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the single crystal AlN piezoelectric material of the resultant combination through the use of a strain relieved AlN membrane to provide the benefit of enabling a high piezoelectric constant in a thick piezoelectric membrane as taught by Shealy (para [0008]).
As a consequence of the combination, the group III-V single crystal piezoelectric semiconductor material includes nitrogen and aluminum, and the first layer and the second layer each are part of a multilayer structure that includes a first Aluminum Nitride (AIN) layer and a second AIN layer on the first AIN layer, the second AlN layer being distinct from the first AlN layer.

Claims 6-7 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Moulard (US PGPub 20150333248) in view of Gibb et al. (US Patent 10581398) as applied to claims 1 & 11 above, and further in view of Kida et al. (US Patent 10666220), all references of record.
The resultant combination discloses the integrated circuit of claims 1 & 11, as rejected above.
	As per claims 6 & 13:
	The resultant combination does not disclose:

	Kida et al. discloses in Fig. 22A&B:
A ladder filter arrangement comprising three resonators on a single substrate (10) where the filter comprises a first through third resonator structures (series resonator S1, parallel resonator P1, and series resonator S2, respectively) over a first through third portions of a substrate, each resonator comprising a bottom contact (lower electrode 12, as seen in related Fig. 3B), a top contact (upper electrode 16, as seen in related Fig. 3B), and a piezoelectric layer (piezoelectric film 14, as seen in related Fig. 3B), each of the contacts comprising metal (col. 9 lines 1-10).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form a third resonator structure over a third portion of the substrate, the third resonator structure including a third layer on a third bottom contact, and a third top contact on the third layer, and the third bottom contact and the third top contact each comprising metal, to provide the benefit of forming a ladder-type filter such as that disclosed by Kida et al. with desired frequency characteristics that further provides the benefit of a miniaturization by requiring fewer components by being on the same substrate, as is well-understood in the art.

	As per claims 7 & 14:

	Kida et al. discloses the addition of a third resonator (series resonator S2) as a second series resonator within a ladder-filter (fig. 22B).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the third layer to have a third thickness that is thinner than the second thickness, as it is well understood in the art that ladder type filters require the resonance frequencies of serial and parallel resonators to be different (Moulard, para [0040]), and that the resonance frequency is dependent upon the layer thickness (Moulard, para [0010]), such that the serial resonators having a layer thinner than the layer of the parallel resonator would be one of two possible arrangements for the structure of the combination of claim 6.

Claims 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Moulard (US PGPub 20150333248) in view of Gibb et al. (US Patent 10581398) as applied to claims 1 & 11 above, and further in view of Kadota et al. (US PGPub 20160352304), all references of record.
The resultant combination discloses the integrated circuit of claims 1 & 11, as rejected above.
	As per claim 10:
	The resultant combination does not disclose:
the second top contact comprises a plurality of inter-digitated (IDT) electrodes.

A bulk acoustic wave device (plate waves, para [0059]) comprising a bottom electrode (electrode film 14), a piezoelectric layer (LiNbO3 substrate 2) and a top electrode (IDT electrode 3) comprising a plurality of inter-digitated electrodes.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of inter-digitated (IDT electrodes) for the top electrode of the resultant combination to provide the benefit of providing a resonator that exhibits a high acoustic velocity and a wide bandwidth, as taught by Kadota et al. (para [0059]).

	As per claim 16:
	The resultant combination does not disclose in Moulard:
the first bottom contact and the second bottom contact comprise at least one of Tungsten (W) and Molybdenum (Mo), and wherein the second top contact comprises a plurality of inter-digitated (IDT) electrodes.
	Gibb et al. discloses in Fig. 1A:
A bulk acoustic resonator comprising bottom and top contacts (topside metal electrode 130 and backside metal electrode 131) comprise Molybdenum (col. 7 lines 8-23 & col. 9 lines 24-46).
	Kadota et al. discloses in Fig. 8:
A bulk acoustic wave device (plate waves, para [0059]) comprising a bottom electrode (electrode film 14), a piezoelectric layer (LiNbO3 substrate 2) 
At the time of filing, it would have been obvious to one of ordinary skill in the art to use metal for the generic material electrodes of the resultant combination as a specific art-recognized electrode material used for electrodes in acoustic resonators as taught by Gibb et al. that provides the benefit of electrical conductivity, as is well-understood in the art.
it would have been further obvious to use a plurality of inter-digitated (IDT electrodes) for the top electrode of the resultant combination to provide the benefit of providing a resonator that exhibits a high acoustic velocity and a wide bandwidth, as taught by Kadota et al. (para [0059]).

Claim 26-27 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulard (US PGPub 20150333248) in view of Kida et al. (US Patent 10666220), all references of record.
As per claim 26:
Moulard discloses in Figs. 2 & 3:
An integrated circuit (first and second BAW resonator on a carrier chip, para [0010]) comprising:
a body of a group III-V piezoelectric semiconductor material extending in a lateral direction (first piezoelectric material PM1 and second piezoelectric material PM2, para [0021]), the body including a first portion (BAWR 2), and a second portion (BAWR1), the first portion having a maximum thickness less than 
	Moulard does not disclose:
a body of a group III-V piezoelectric semiconductor material extending in a lateral direction, the body including a first portion, and a second portion, and a third portion, the second portion laterally between the first and third portions, the first and third portions each having a maximum thickness less than a maximum 
	Kida et al. discloses in Fig. 22A&B:
A ladder filter arrangement comprising three resonators extending in a lateral direction (left to right) on a shared substrate (10) where the filter comprises a first through third resonator structures (series resonator S1, parallel resonator P1, and series resonator S2, respectively) over a first through third portions of a substrate, the second portion being laterally between the first and third portions when viewed from the direction of the bottom of Fig. 22B to the top of Fig. 22B), each resonator comprising a bottom contact (lower electrode 12, as seen in related Fig. 3B), a top contact (upper electrode 16, as seen in related Fig. 3B), and a piezoelectric layer (piezoelectric film 14, as seen in related Fig. 3B), each of the contacts comprising metal (col. 9 lines 1-10).
	Kida et al. further discloses in Fig. 3B:

	At the time of filing, it would have been obvious to one of ordinary skill in the art to form a third resonator structure, as per resonator structure of Moulard, over a third portion of the substrate, the third resonator structure including a third layer on a third bottom contact, a third top contact on the third layer, and the third bottom contact extending along and in contact with a vertical sidewall of the third portion of the body in the same manner as the first and second resonators, to provide the benefit of forming a ladder-type filter with a structure such as that disclosed by Kida et al. with desired frequency characteristics that further provides the benefit of a miniaturization by requiring fewer components by being on the same substrate, as is well-understood in the art.
	It would be further obvious for each resonator structure to include one or more insulating materials (such as an air gap and an insertion layer) to prevent acoustic leakage between resonators, as taught by Kida et al. (col. 10 lines 8-18) and as well-understood in the art.
As a consequence of the combination, a body of a group III-V piezoelectric semiconductor material extending in a lateral direction, the body including a first portion, and a second portion, and a third portion, the second portion laterally between the first and third portions, the first and third portions each having a maximum thickness less than a maximum thickness of the second portion; a first resonator structure including the first portion of the body on a first bottom contact, and a first top contact on the first 

As per claim 27:
	Moulard discloses in Fig. 2:
	the first top contact is on a top surface of the first portion of the body and the second top contact is on a top surface of the second portion of the body.
	Moulard does not disclose:
	the third top contact is on a top surface of the third portion of the body.
	Kida et al. discloses in Figs. 22A&B and related Fig. 3B:
	A piezoelectric body (piezoelectric film 14) wherein a first top contact (upper electrode 16 of series-arm resonator S1) is on a top surface of the first portion of the body, the second top contact (upper electrode 16 of parallel-arm resonator P1) is on a top surface of the second portion of the body, and the third top contact (upper electrode 16 of series-arm resonator S2) is on a top surface of the third portion of the body.


As per claim 29:
	Moulard discloses:
The integrated circuit is comprised in a radio frequency communications integrated circuit (para [0002]).

	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Moulard (US PGPub 20150333248) in view of Kida et al. (US Patent 10666220) as applied to claim 26 above, and further in view of Kadota et al. (US PGPub 20160352304), all references of record.
The resultant combination discloses the integrated circuit of claim 26, as rejected above.
	The resultant combination does not disclose:
the second top contact comprises a plurality of inter-digitated (IDT) electrodes.
	Kadota et al. discloses in Fig. 8:
A bulk acoustic wave device (plate waves, para [0059]) comprising a bottom electrode (electrode film 14), a piezoelectric layer (LiNbO3 substrate 2) and a top electrode (IDT electrode 3) comprising a plurality of inter-digitated electrodes.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of inter-digitated (IDT electrodes) for the top electrode of the resultant .

	Allowable Subject Matter
Claims 4 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30 & 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of limitations in claims 4 & 5 individually with those of claim 1 upon which they are dependent were not found in the prior art nor was an obvious combination of these limitations found in the prior art. 
The following is an examiner’s statement of reasons for allowance: Claims 30 & 31 incorporate the respective limitations of claims 4 & 5 into independent claim 1, and as such are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.

That is, Applicant teaches and claims an integrated circuit including a resonator structure including piezoelectric a layer on a bottom contact, and a top contact on the piezoelectric layer, where the bottom contact extends along and is in contact with a vertical sidewall of the piezoelectric layer. Applicant does not understand the cited  references of record, taken individually or in combination, as disclosing at least these features of Applicant's claims. 
Applicant understands Moulard as disclosing a bulk acoustic resonator (BAW). In particular, Applicant understands Moulard as disclosing a bulk acoustic resonator component (BAWC) having a piezoelectric material (PM1) on a bottom electrode (BE). A top electrode (TE) is on the piezoelectric material (PM1). (See Moulard, e.g., Figure 2, shown below.) 

[image redacted by examiner for brevity, found in page 13 of the applicant’s remarks]

However, Applicant does not understand the bottom electrode (BE) of Moulard as extending along and being in contact with a vertical sidewall of the piezoelectric material (PM1). Thus, Applicant does not understand Moulard as disclosing an integrated circuit including a resonator structure where the bottom contact extends along and is in contact with a vertical sidewall of the piezoelectric layer, as is taught and claimed by Applicant. As such, with respect to amended independent claims 1, 11 and 26, Moulard fails to disclose each and every feature of Applicant's claims. 

	The examiner respectfully disagrees. The applicant appears to conclude that Moulard does not provide a bottom contact extending along and in contact with a vertical sidewall of the piezoelectric layer, and refers to Fig. 2 of Moulard. The examiner has amended the rejection so as to rely on Fig. 3 of Moulard, which discloses the discussed feature.


    PNG
    media_image1.png
    211
    471
    media_image1.png
    Greyscale

	Figure 1: Examiner-edited Fig. 3 of Moulard.
	As shown by the circle in the lower left hand corner of piezoelectric material PM1, a vertical sidewall is provided adjacent and in contact with the bottom electrode BE. The second resonator provides this feature as well. The edges of the electrode are shown to be vertical, such that the sidewall of the piezoelectric material in contact with the edge of the electrode is vertical as well. As the electrodes and the piezoelectric material are three dimensional objects, the edge of the electrode extends along the sidewall. As such, applicant’s argument is not persuasive, and the claim limitation is met.
	The rejections of claims 1-3, 6-14, 16-17, & 26-29 are sustained.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843